        Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 1 of 19




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
                                    :
MARSHALL KEESE,                     :
                                    :
                        Plaintiff,  :
      v.                            :     CIVIL ACTION
                                    :
                                    :     No.: 2:20-cv-01219-NIQA
FRONTIER AIRWAYS,                   :
                                    :
                        Defendant.  :
                                    :
______________________________________________________________________________

 DEFENDANT FRONTIER AIRLINES, INC.’S MEMORANDUM IN SUPPORT OF ITS
                   PARTIAL MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant FRONTIER AIRLINES, INC. (“Frontier”),

by its undersigned counsel, respectfully requests that this Court dismiss Counts III and IV of

Plaintiff’s Complaint. In support of its Motion, Frontier states as follows:

                                    I.      INTRODUCTION

       This civil action arises from an incident that occurred on June 16, 2018 during a Frontier

Flight from Philadelphia, Pennsylvania to Orlando, Florida. On February 10, 2020, Plaintiff

Marshall Keese (“Plaintiff”) filed a four-count Complaint in the Court of Common Pleas of

Philadelphia County, First Judicial District of Pennsylvania, against Frontier alleging negligence

(Count I), breach of contract (Count II), violation of The Air Carrier Access Act (“ACAA”), 49

U.S.C. § 41705 et seq. (Count III), and violation of The Americans with Disabilities Act (“ADA”),

42 U.S.C. §12101 et seq. (Count IV). (Plaintiff’s Complaint (Doc. # 1-1) attached as Exhibit A.)

       On March 2, 2020, Frontier removed this matter to the United States District Court for the

Eastern District of Pennsylvania, Eastern Division, on the basis of federal question jurisdiction and

diversity jurisdiction pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. (Doc. # 1). Pursuant to Fed.

                                            Page 1 of 6
        Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 2 of 19




R. Civ. P. 12(b)(6), Frontier seeks dismissal of Counts III and IV because these counts fail to state

claims upon which relief can be granted.

                                   II.      LEGAL STANDARD

        A defendant may move to dismiss a claim “for failure to state a claim upon which relief

can be granted” under Fed. R. Civ. P. 12(b)(6). The purpose of such a motion is to test the legal

sufficiency of the complaint. In order to survive a motion to dismiss, Plaintiffs must plead more

than legal conclusions and bare allegations that the “defendant unlawfully harmed [them].” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Fed. R. Civ. P. 8 prohibits Plaintiff from relying on speculation and conclusory accusations alone.

Iqbal, 556 U.S. at 678–79. Instead, Plaintiff must provide “a short and plain statement of the claim

showing the pleader is entitled to relief,” and this showing must include sufficient factual

allegations to provide both context and plausible support for the legal conclusions. Fed. R. Civ. P.

8(a); Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555–56, 570. A court “will grant a motion to

dismiss brought pursuant to Rule 12(b)(6) if the factual allegations in the complaint are not

sufficient ‘to raise a right to relief above the speculative level.’” McLaughlin v. Bayer Corp., 172

F. Supp. 3d 804, 813 (E.D. Pa. 2016) (quoting W. Run Student Hous. Assocs., LLC v. Huntington

Nat’l Bank, 712 F.3d 165, 169 (3rd Cir. 2013) (quoting Twombly, 550 U.S. at 555)).

                                         III.    ARGUMENT

   A.      The ACAA Does Not Provide for a Private Right of Action

        Plaintiff alleges that he is an “individual with a disability” as defined by the ACAA and

that Frontier violated the ACAA by failing to accommodate him on a flight from Philadelphia, PA

to Orlando, FL on June 16, 2018. (Doc. # 1-1 at ¶¶ 30-31). The ACAA provides that “in providing

air transportation, an air carrier . . . may not discriminate against an otherwise qualified individual”



                                                Page 2 of 6
        Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 3 of 19




if “the individual has a physical or mental impairment that substantially limits one or more major

life activities.” 49 U.S.C. § 41705(a). Here, Frontier is not disputing that Plaintiff may be an

individual with a physical impairment. Rather, Count III of Plaintiff’s Complaint must be

dismissed because the ACAA does not create a private cause of action under which Plaintiff may

sue.

       The issue as to whether “a given statute should be enforceable through private civil lawsuits

is, like any aspect of statutory design, fundamentally up to Congress.” Stokes v. Southwest

Airlines, 887 F.3d 199, 201 (5th Cir. 2018). In Three Rivers Center for Independent Living v.

Housing Authority of the City of Pittsburgh, 382 F.3d 412, 426 (3rd Cir. 2004), the Third Circuit

noted the Supreme Court decision in Alexander v. Sandoval, 532 U.S. 275 (2001), and stated that

“Sandoval mandates that an implied right of action can exist only where Congress creates a

personal right, a plaintiff can enforce only personal rights through an implied right of action.”

       Prior to Sandoval, the Eastern District of Pennsylvania noted that “the ACAA does not

even expressly provide a private right of action.” Rivera v. City of Philadelphia, Case No. 97-cv-

1130, 1998 U.S. Dist. LEXIS 1749 at *6 (E.D. Pa. Feb. 19, 1998). Since Sandoval, the Third

Circuit has not ruled as to whether Sandoval permits an ACAA private right of action. See Stokes,

887 F.3d at 202 n. 1. However, the Fifth Circuit noted that “[s]ince Sandoval, every federal court

to reach the issue has held that the ACAA’s text and structure preclude a private right of action.”

Id. This includes the Middle District of Pennsylvania, which dismissed such a claim brought in a

motion to dismiss in Chipps v. Cont’l Airlines Inc., Case No. 3:05-cv-2024, 2006 U.S. Dist. LEXIS

10126 at *14 (M.D. Pa. Feb. 24, 2006), concluding that “the [ACAA] does not create a private

remedy.




                                            Page 3 of 6
          Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 4 of 19




         The Chipps court cited two other circuits, the Tenth and Eleventh, which found that the

ACAA “did not expressly provide for a cause of action in a federal district court but provided an

extensive regulatory enforcement scheme…” Id. at *10 (citing Boswell v. Skywest Airlines, Inc.,

361 F.3d 1263 (10th Cir. 2004) and Love v. Delta Air Lines, 310 F.3d 1347 (11th Cir. 2002)).

Simply put, Congress did not structure the ACAA to provide plaintiffs with a mechanism to

enforce the statute through private civil lawsuits. Accordingly, Count III of Plaintiff’s Complaint

alleging a violation of the ACAA must be dismissed pursuant to Rule 12(b)(6).

    B.        Count IV Fails because the ADA Specifically Excludes Travel on Aircraft as
              Specified Public Transportation under the Act.

         In Count IV, Plaintiff alleges that he is an “individual with a disability” as defined by the

ADA. (Doc. # 1-1 at ¶ 37). He references Title III of the ADA as “a comprehensive civil right

law prohibiting discrimination on the basis of disability with respect to places of public

accommodation, transportation and other areas of American life.” (Doc. # 1-1 at ¶ 36). He alleges

that Frontier negligently provided him “proper enplaning assistance which he had requested in

violation of 14 C.F.R. Part 382 and 392.931 et seq…” (Doc. # 1-1 at ¶ 39). Plaintiff alleges that

Frontier’s alleged violations resulted in him suffering severe personal injuries and lost income.

(Doc. # 1-1 at ¶¶ 40-42). Once again, Frontier is not challenging, at this stage, whether Plaintiff

is an individual with a disability. However, as with Count III, Plaintiff’s cause of action for a

violation of the ADA also fails.

         The Third Circuit has not addressed this issue. The Second Circuit, though, recently

analyzed the issue as to whether an individual may sustain a cause of action under Title III of the

ADA. See Lopez v. Jet Blue Airways, 662 F.3d 593, 597 (2nd Cir. 2011). In Lopez, the plaintiff


1
 Frontier is unable to locate 14 C.F.R. § 392.93. To the extent Plaintiff is referring to 14 C.F.R. § 382.93 – “Must
carriers offer preboarding to passengers with a disability?,” there is no private right of action for any alleged violation
of this provision.

                                                      Page 4 of 6
        Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 5 of 19




alleged that JetBlue discriminated against her by failing to provide timely wheelchair assistance

during a flight. Id. at 595. She filed suit lodging claims pursuant to the ACAA and ADA. Id.

The district court granted JetBlue’s motion to dismiss finding that “read liberally, Lopez’s

complaint could be understood to assert claims pursuant to the ACAA and ADA, neither of which

entitled Lopez to bring an action against JetBlue under the circumstances presented.” Id.

        In affirming the district court’s decision, the Second Circuit noted that “[u]nlike the ACAA,

Title III of the ADA explicitly provides a private right of action for injunctive relief for violations

of a right granted thereunder.” Id. (citing 42 U.S.C. § 12188(a)). This would naturally exclude a

suit for monetary damages. In addition, Title III also provides a specific list of private entities that

provide services related to “specified public transportation.” This lists specifically excludes

aircraft. 42 U.S.C. § 12181(10). Therefore, “[a]ir carriers are not liable under this section for

disability discrimination in the provision of services related to air transportation.” Lopez, 662 F.3d

at 598. The Second Circuit found that the “District Court properly dismissed Lopez’s disability

discrimination claim brought pursuant to Title III of the ADA.” Id. at 599.

        Here, Plaintiff lodges similar claims related to services related to air transportation.

Plaintiff alleges that Frontier failed to accommodate him by providing the special seat on the

aircraft that he allegedly reserved. (Doc. 1-1 at ¶ 38). Plaintiff’s allegations do not fall under the

purview of the ADA because the services were not related to a mode of “specified public

transportation.” Therefore, Plaintiff cannot sustain a private right of action against Frontier

pursuant to this statute. Accordingly, Count IV of Plaintiff’s Complaint must be dismissed

pursuant to Rule 12(b)(6).




                                             Page 5 of 6
        Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 6 of 19




                                     IV.     CONCLUSION

       Counts III and IV of Plaintiff’s Complaint should be dismissed for failure to state a claim

upon which relief may be granted.

       WHEREFORE, Defendant FRONTIER AIRLINES, INC., prays that this Honorable Court

enter an order dismissing Counts III and IV pursuant to Fed. R. Civ. P. 12(b)(6), and for such

further relief as this Court deems just and reasonable.

Date: March 9, 2020                                   Respectfully submitted,

                                                      FRONTIER AIRLINES, INC.



                                                      By: /s/ Mackenzie W. Smith

                                                      SKINNER LAW GROUP
                                                      Laurie Alberts Salita (PA ID. 87884)
                                                      Mackenzie W. Smith (PA ID. 306685)
                                                      101 Lindenwood Dr.
                                                      Suite 225
                                                      Malvern, PA 19355
                                                      484-875-3159 (telephone)
                                                      salita@skinnerlawgroup.com
                                                      smith@skinnerlawgroup.com




                                            Page 6 of 6
Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 7 of 19




                EXHIBIT A
Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 8 of 19




                                                  Filed and Attested by the
                                                 Office of Judicial Records
                                                     10 FEB 2020 12:24 pm
                                                           M. RUSSO




                                                               Case ID: 191100998
Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 9 of 19




                                                               Case ID: 191100998
Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 10 of 19




                                                               Case ID: 191100998
Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 11 of 19




                                                               Case ID: 191100998
Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 12 of 19




                                                               Case ID: 191100998
Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 13 of 19




                                                               Case ID: 191100998
Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 14 of 19




                                                               Case ID: 191100998
Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 15 of 19




                                                               Case ID: 191100998
Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 16 of 19




                                                               Case ID: 191100998
Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 17 of 19




                                                               Case ID: 191100998
Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 18 of 19




                                                               Case ID: 191100998
Case 2:20-cv-01219-NIQA Document 4-1 Filed 03/09/20 Page 19 of 19




                                                               Case ID: 191100998
